DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 4/8/2021.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 2, in the reply filed on 4/8/2021 is acknowledged.
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ADJUSTMENT JIG--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The preamble of the claim requires “an adjustment jig”. However, portions of the body of the claim, such as “… multiple nozzle holders of a primary side device are insertable into the primary insertion section”  as recited in lines 2-4 and “configured such that multiple nozzle holders of a secondary side device are insertable into the secondary insertion section” as recited in lines 4-6, positively require structural limitations drawn to the primary side device and the secondary side device. This inconsistency renders the scope of the claimed invention as being indefinite because the preamble is drawn to the adjustment jig alone. However, the body of the claim is drawn to the combination of the adjustment jig and the primary side device and the secondary side device. The structural limitations of the primary side device and the secondary side device do not breath life and meaning into the claim because patentabilty is relied upon the adjustment jig alone and not the combination of the adjustment jig and the primary side device and the secondary side device. 
	Accordingly, claims 1-2 appear to require the combination of the the adjustment jig and the primary side device and the secondary side device. It is noted that the claims can be drafted to recite the intended working environment.
	
	The phrase “a position of which is adjustable” as recited in lines 9 and 10 renders the claim vague and indefinite. It is unclear as to what the position is indicated.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are, as best understood in view of the rejections under 112 second paragraphs, rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rouleau et al. (US PAT. 10,256,011).
	Rouleau et al. teach an adjustment jig, comprising: multiple positioning pins (110) as shown in Fig. 2A including a primary insertion section (114) and a secondary insertion section (116) as shown in Figs. 2 A, 5A and 5B; and a board member (60) configured such that the multiple positioning pins protruding to an opposite side to the primary insertion section as shown in Fig. 5A and the secondary insertion section can be attached at a specified fixing position (a bottom of the board member) via a fixing section (126). It is appears to be that a position of pin is adjustable (col. 3, line 49 to col. 4, line 45).
	Re. claim 2: The board member has a reference surface (either a top (62) or bottom (64) surfaces).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-
4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729